Title: To John Adams from Winthrop Sargent, 8 January 1799
From: Sargent, Winthrop
To: Adams, John


private

Dear Sir
“The Grove” near Natchez Mississippi Territory January the 8th: 1799

In transmitting an Address from the people of this Territory an Opportunity is offered of most respectfully tendering my very best wishes to you and Mrs Adams at the least hazard of Intrusion—And I take Leave also of assuring you of my sincere Desire to be useful to you in this Country—You cannot indeed Sir afford me a much greater Satisfaction than by directing how I may contribute to your pleasures or your Services—
My public Duties to the President of the United States—important as they are impressed upon my Mind—produce now more Devotion than my respect and Admiration of his private Character—with such sentiments Sir, it can not be doubted, I received the Information of your Election to the so dignified Station with almost ineffable pleasure—I believed it amongst the very highest order of blessings for my Country, and have been rendered happy by the Assurance that every Act of your Administration has tended to make new Converts to such Faith—
Early Sir should I have come forward with most respectful Salutations to the President but my humble Station offered not the Occasion—though possessing a Love as firmly attached to Government as any Man in the Union I dreaded to intrude and from the same Motives I add only, most sincere prayers for the uninterupted Felicity of yourself and Mrs Adams
I have the honour to be / with most respectful Consideration / and highest personal Attachment / My Dear Sir / your most obedient / and devoted Servant

Winthrop SargentI offer my Dear Sir to your Acceptance for the Garden at Quincy a few scarlet Alpine Strawberry Seed which in their native Live and on my Grounds at Cincinnati produced Fruit Six months in the year—
